Citation Nr: 1341787	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  11-23 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating for a right knee disability in excess of 10 percent prior to December 29, 2010, and in excess of 30 percent since March 1, 2012. 

2.  Entitlement to an initial disability rating for a left knee disability in excess of 10 percent.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1984.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the RO in Indianapolis, Indiana.

In April 2012, the Veteran and his spouse presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Prior to December 29, 2010, the Veteran's right knee disability was manifested by arthritis, with painful and weakened motion, but with extension and flexion each limited to a noncompensable degree; the right knee was also manifested by a varus deformity that approximates slight lateral instability or recurrent subluxation.   

2.  Since March 1, 2012, the Veteran's right knee disability has been manifested by a prosthetic knee replacement with intermediate degrees of residual weakness, pain and limitation of motion.

3.  For the entire period of this appeal, the Veteran's left knee disability has been manifested by arthritis with painful and weakened motion, with extension and flexion each limited to a noncompensable degree; the left knee was also manifested by a varus deformity that approximates slight lateral instability or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  Prior to December 29, 2010, the criteria for a disability rating higher than 10 percent for limitation of motion of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5060 (2013).

2.  Prior to December 29, 2010, the criteria for a separate disability rating of 10 percent for symptomatology approximating lateral instability of the right knee were met; the criteria for a rating in excess of 10 percent were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  Since March 1, 2012, the criteria for a disability rating higher than 30 percent for a prosthetic right knee replacement have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).

4.  For the entire period on appeal, the criteria for a disability rating higher than 10 percent for limitation of motion of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2013).

5.  For the entire period on appeal, the criteria for a separate disability rating of 10 percent for symptomatology approximating lateral instability of the left knee are met; the criteria for a rating in excess of 10 percent were not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The current appeal arose from a claim of entitlement to service connection received at the RO on July 19, 2007.  In the appealed February 2010 rating decision, the RO granted service connection for a right knee disability and assigned a 10 percent initial rating pursuant to Diagnostic Code 5010-5260, effective July 19, 2007.  The RO also granted service connection for a left knee disability and assigned a 10 percent initial rating pursuant to Diagnostic Code 5010-5260, effective July 19, 2007.

In a June 2011 rating decision, the RO assigned a temporary total rating for the right knee, effective December 29, 2010 due to surgery requiring convalescence.  A 30 percent rating was assigned pursuant to Diagnostic Code 5010-5055, effective March 1, 2012.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 is used to rate arthritis due to trauma, but it simply directs to rate in accordance with degenerative arthritis (Diagnostic Code 5003), which in turn rates on the basis of limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Diagnostic Code 5055 governs prosthetic replacement of a knee joint.  Under that code, a 100 percent rating is for assignment for 1 year following implantation of the prosthesis, such as was done in this case.  After that period, a 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262 with a minimum rating of 30 percent.  

Ratings for limitation of knee motion are addressed by Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 addresses limitation of flexion of the knee.  Under that code, a 30 percent rating is for application were flexion is limited to 15 degrees; a 
20 percent rating is for application where flexion is limited to 30 degrees; a 10 percent rating is for application where flexion is limited to 45 degrees; a 0 percent rating is for application where flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension of the knee.  Under that code, a 50 percent rating is for application where extension is limited to 45 degrees; a 40 percent rating is for application where extension is limited to 30 degrees; a 30 percent rating is for application where extension is limited to 20 degrees; a 20 percent rating is for application where extension is limited to 15 degrees; a 10 percent rating is for application where extension is limited to 10 degrees; a 0 percent rating is for application where extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5256 governs ankylosis (complete bony fixation) of the knee, which is neither asserted nor shown here with respect to either knee.  

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  

A June 2006 private knee evaluation, approximately 1 year prior to the current claim, shows bilateral knee pain, right greater than left.  The Veteran was no longer able to play sports, but could still work.  Motion on the right knee was from 3 degrees to 95 degrees.  Motion on the left knee was from 0 degrees to 110 degrees.  There was no ligamentous instability.  The examiner noted a varus deformity of both knees (bowing of the leg), right greater than left.  This was expected to lead to greater wear on the medial (inner) compartment of each knee.  A right knee replacement was recommended at that time; however, the Veteran was not ready to proceed.  

The report of a VA examination in December 2009 reveals complaints of giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion, as well as daily or more often episodes of dislocation or subluxation, and locking.  There was also tenderness and swelling.  The Veteran reported that he was unable to stand for more than a few minutes, unable to walk more than a few yards, and always used braces.  

On examination, the Veteran's gait was antalgic.  The right knee was found to be tender and weak; the left knee was found to be tender.  Clicks, snaps, and grinding were noted in each knee.  Range of motion of the right knee was from 5 to 95 degrees.  Range of motion of the left knee was from 0 to 110 degrees.  There was objective evidence of pain with each knee.  After repetition, the left knee motion was from 5 degrees to 90 degrees.  The right knee was from 5 degrees to 85 degrees.  There was no ankylosis.  The ligaments were intact.  There was moderate to severe medial joint pain.  Exercise, sports, and recreation were prevented.  The effect of the right knee disability on shopping was severe.  The effect on chores, driving and traveling was moderate.  There was no effect on feeding, bathing, dressing, toileting, or grooming.  The diagnosis for the right knee was severe degenerative joint disease.  

The left knee disability resulted in sports and recreation being prevented.  There was a mild impact on chores, shopping, exercise, traveling, feeding, and driving.  There was no impact on bathing, dressing, toileting, or grooming.  The diagnosis for the left knee was mild degenerative arthritis.  There were significant occupational effects due to lack of stamina, weakness, fatigue, and pain.  The extent of overall impairment of health was severe.

The report of a VA examination in February 2013 reveals range of motion of the right knee from 5 degrees to 70 degrees.  After repetition, range of motion was from 5 degrees to 90 degrees.  There was no objective evidence of painful motion.  Left knee range of motion was from 0 degrees to 120 degrees with no objective evidence of painful motion.  After repetition, range of motion was from 0 degrees to 125 degrees.  Functional loss was described as less movement than normal, and swelling of the right knee.  Strength for each knee was 4 out of 5.  There was no anterior instability, posterior instability, or lateral instability.  There was no subluxation or dislocation.  While a history of a right meniscal condition was noted, there were no residuals of the 1996 meniscectomy on examination.  

When presented with the rating criteria under Diagnostic Code 5055, the examiner specified that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion, but did not have chronic residuals consisting of severe painful motion or weakness.  The impact on work was described as increased pain on bending and squatting, which are required in the Veteran's job.  He also had difficulty with standing and walking for prolonged periods, and it was difficult for him to walk up stairs.  

Based on consistent measurements of flexion that exceed 30 degrees, the Board finds that a rating in excess of 10 percent is not warranted for either knee on the basis of limited flexion.  Moreover, based on measurements of extension that are either normal or no worse than 5 degrees, the Board finds that a separate compensable rating is not warranted for either knee on the basis of limited extension.  There is no ankylosis of either knee.  

The Board understands that the Veteran's central concern is that he has painful, swollen, and stiff knees, and that he requires medication to deal with the pain.  The Veteran has particularly emphasized the effect of his knee pain.  This is reflected in the clinical evaluations, as is his perception of weakness and fatigue, as well as giving way.  However, it is important for the Veteran to also understand that without problems such as these, there would be no basis for the current 10 percent rating for arthritis of the left knee and the 10 percent rating for arthritis of the right knee prior to December 29, 2010.  In this regard, it is important to note that the range of motion testing does not meet the requirements of a 10 percent evaluation, let alone a higher evaluation.  Without consideration of the problems he has cited, pain, swelling, weakness, giving way, etc., the current evaluations could not be justified.

In other words, a noncompensable disability under diagnostic codes such as 5260 and 5261 is a prerequisite for compensation under the second or third parts of Diagnostic Code 5003.  Only when arthritic pain does not cause limitation of motion, or causes a limitation of motion that does not rise to a compensable level, will a 10 percent rating under Diagnostic Code 5003 be appropriate.

The Board also notes that the VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing.  

Finally with respect to the limitation of motion findings, the Board acknowledges the report of the December 2009 VA examiner that the extent of overall impairment of health was severe.  He also described the Veteran's right knee arthritis as severe.  The Board notes that words such as "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2013).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).  

In this case, the examiner's use of the term "severe" does not relate to the applicable rating criteria for arthritis or limitation of motion.  Moreover, it is unclear how the description of impairment of health directly relates to the knee ratings.  Here, the Board finds the unambiguous measurements of knee motion to be more probative of the Veteran's entitlement to any specific rating than the unexplained use of the term severe in describing the Veteran's right knee arthritis and overall health impairment.  

Regarding the 30 percent rating for prosthetic right knee replacement, the Board notes that just prior to the expiration of the 100 percent rating, the Veteran was evaluated by his surgeon in January, February, and March 2011.  Range of motion was measured from 5 to 85 degrees in January.  Strength in the quads was 5 out of 5.  In February, range of motion was from 15 to 90 degrees; and in March range of motion was from 20 to 100 degrees.  The Veteran reported stiffness.  These symptoms improved significantly by the time of the February 2013 examination.  The Board finds that the measured ranges of motion during this period, including those in January, February, and March 2011, and the normal to near-normal findings for strength, are consistent with the criteria for a 30 percent rating and do not suggest severe painful motion or weakness.  

In light of the measured ranges of motion and the February 2013 examiner's explicit finding that the criteria for a 30 percent rating are met, but the criteria for a 60 percent rating are not met, the Board finds that a disability rating in excess of 30 percent for the right knee prosthesis since March 1, 2012 is not warranted.  

As set out above, the rating for the left knee and the rating for the right knee prior to December 29, 2010 are assigned under a diagnostic code that specifically contemplates arthritis and limited motion due to pain, fatigue, weakness, and incoordination.  However, both knees have also been affected by additional symptomatology and impairment that is not contemplated by the diagnostic codes governing arthritis and limitation of motion, specifically, the June 2006 private physician's notation of bilateral varus deformities, which alter the optimal alignment of each leg resulting in additional wear on the medial compartment of each knee.  The Board believes that such symptomatology is not considered or contemplated in the ratings currently assigned.  There would appear to be no diagnostic code that directly addresses this symptomatology; however, the Board finds that Diagnostic Code 5257 most closely approximates the symptomatology described.  

The Board acknowledges that Diagnostic Code 5257 nominally addresses lateral instability and subluxation, which have not been present or noted by any examiner.  However, VA law directs that, when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).  Diagnostic Code 5257 essentially addresses impairment resulting from structural deficiencies in the joint.  Thus, while not directly applicable in light of the normal findings for lateral instability and subluxation, the Board finds that it is closely analogous to the reported symptomatology.  

The Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5257 for the left knee during the entire period of this appeal.  A separate 10 percent rating is also warranted for the right knee prior to December 29, 2010.  A separate rating under Diagnostic Code 5257 cannot be applied after March 1, 2012 as the Veteran is rated on the basis of a prosthetic knee replacement.  Diagnostic Code 5055 specifically directs that the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  Diagnostic Code 5257 is not included.  Moreover, the discussion of the Veteran's private physician indicated that the prosthetic knee replacement he proposed would correct the varus deformity for which a rating under Diagnostic Code 5257 is being assigned.  

The Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5257 for either knee.  The assessments of the private physician, including the June 2006 assessment do not relate any specific symptomatology or functional impairment to the varus deformities.  The physician's concern is that these produce an uneven wear pattern putting additional stress on the medial compartment of each knee.  The physician also described the potential for bowing of the knees, although he did not specifically identify this in the Veteran's case; nor did he attribute any impairment to it.  

The Board also notes the consistently normal findings for true lateral instability and subluxation.  In addition to the findings set out above, the Veteran's surgeon evaluated the Veteran after the surgery and, in February 2011, found that varus and valgus stability were excellent.  In March 2011, varus and valgus stability were normal.  

The Board acknowledges the description of the Veteran to the December 2009 VA examiner that he experiences instability, dislocation, and subluxation.  However, in light of the fact that he provided no specific examples of these symptoms, the Board attaches greater probative weight to the findings of December 2009 examiner and various other examiners based on specific testing and X-ray results.  The Board reiterates that the December 2009 VA examiner found the knee ligaments to be intact.  

The Board observes that the term instability can have many meanings, including instability in the normal plane of motion of the joint (weakness, buckling, giving way).  Ratings based on limitation of motion, including weakness, incoordination, fatigue, etc. arguably contemplate this type of instability.  Lateral instability is a specific type of instability that is demonstrated by clinical testing, such as varus, and valgus stress, and which is not contemplated in a rating based on limited motion. 

While giving way has been described by the Veteran as instability, the criteria are specific in referring to "lateral" instability, and not instability in the normal plane of motion, which is considered as weakened or limited motion.  As there is clinical support for weakness, but no clinical support for lateral instability of the left knee, the Board has considered the Veteran's reports of instability as equivalent to weakness or giving way.   

The Board acknowledges testimony of the Veteran's spouse (who is a nurse) that his leg "gives out" maybe six times a month.  While the meaning of this term is not entirely clear, she provided the example that, when she asks him to help with certain tasks, he replies "I just can't do it today."  It would appear that the term is a description of fatigue or lack of endurance rather than a description of a mechanical failure of the knee.  As discussed above, these factors are the basis for the current ratings for arthritis.  

In sum, while the Veteran's right and left varus deformities are deemed the functional equivalent of slight lateral instability, the evidence does not more closely approximate moderate lateral instability or recurrent subluxation so as to support a 20 percent or higher rating for either knee.  

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  While there is a history of dislocation of the meniscus of the right knee, this was surgically corrected in 1996 and there are no reports of dislocation or removal of semilunar cartilage pertinent to this appeal.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged.  Accordingly, these codes are not appropriate.   

A separate 10 percent rating was assigned for a surgical scar of the right knee in a March 2012 rating decision.  The Veteran did not appeal the rating, and the Board does not have jurisdiction over that issue.  

To summarize the Board's findings, separate 10 percent ratings are warranted for each knee based on symptomatology that approximates lateral instability; however, for the right knee, this rating is not warranted for the period since March 1, 2012.  Higher ratings are not warranted for either knee on the basis of limitation of motion or prosthetic replacement of the right knee.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2013), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain, stiffness, swelling, weakness, fatigability, and lack of endurance, which impairs his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.
  
With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the evidence of record does not suggest, that the Veteran's knee disabilities have caused him to miss an unusual amount of work or have resulted in hospitalizations during the periods under consideration here (excluding surgical convalescence period).  The Board finds, therefore, that the Veteran's service-connected knee disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The Veteran does not contend that there was any deficiency in the notice provided regarding any of the claims decided herein.  The Board remanded this appeal in September 2009 in part to address VCAA notice issues.  

The Board finds that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.  The Veteran has not identified any additional outstanding medical records.  

In addition, the Veteran was afforded VA examinations to address the manifestations and severity of the service-connected knee disabilities.  These examinations are adequate because each was performed by a medical professional based on a review of claims file or solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The reports include findings that address the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

ORDER

Prior to December 29, 2010, a disability rating for limitation of motion of the right knee in excess of 10 percent is denied. 

Prior to December 29, 2010, a separate disability rating of 10 percent, but not higher, for symptomatology approximating lateral instability of the right knee is granted. 

Since March 1, 2012, a disability rating for a prosthetic right knee replacement in excess of 30 percent is denied. 

A disability rating for left knee limitation of motion in excess of 10 percent is denied.

A separate disability rating of 10 percent, but not higher, for symptomatology approximating lateral instability of the left knee is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


